Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner did not find a teaching or suggestion for modifying closest art Krasnow et al (US 2018/0078711) in view of Lilly et al (US 2018/0200450) such that the stopper comprises a rigid housing with an ultrasound probe embedded in the rigid housing, in addition to the other limitations. While Cojocariu et al (US 2018/0043102) has a stopper with a rigid housing (and the appropriate materials), there is no teaching or suggestion for embedding the ultrasound probe within the stopper of Cojocariu, absent impermissible hindsight. Schleicher et al (US 2018/0193567) was considered for combination with Krasnow as it teaches the embedding of a transducer (which would include an ultrasound probe) in rigid housing, but does not disclose COC or COP; the only materials disclosed are discussed in ¶68; thus the examiner considers it impermissible hindsight to modify Krasnow in view of Cojocariu and then further modify it to utilize COC or COP. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783